COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00168-CV


ROBERT HATFIELD                                     APPELLANT

                                     V.

CLIFTON H. MORRIS, JR., DANIEL                      APPELLEES
E. BERCE, JOHN CLAY, IAN M.
CUMMING, A.R. DIKE, JAMES H.
GREER, DOUGLAS K. HIGGINS,
KENNETH H. JONES, JR., ROBERT
B. STURGES, JUSTIN R.
WHEELER, GENERAL MOTORS
HOLDINGS, LLC, GENERAL
MOTORS COMPANY, AND
AMERICREDIT CORP.


                                 ------------

         FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                 ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------




     1
     See Tex. R. App. P. 47.4.
      We have considered appellant's “Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: July 14, 2011




                                    2